internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi -plr-116945-00 date date number release date index number taxpayer subsidiary a subsidiary b a b c d date date date date state dollar_figurex dollar_figurey dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer by its authorized representative requesting rulings under sec_29 of the internal_revenue_code facts the facts as represented by taxpayer and taxpayer’s authorized representative are as follows the taxpayer is the parent_corporation of an affiliated_group_of_corporations including subsidiary a and subsidiary b that files a consolidated federal_income_tax return on date subsidiary a purchased a synthetic_fuel facility facility a that produces solid synthetic_fuel from coal the product facility a was constructed pursuant to a construction_contract between a and b entered into on date facility a was designed and built with equipment that can be readily disassembled and moved to another site to take advantage of a supply of coal or for other business reasons plr-116945-00 facility a’s equipment includes i raw feed hoppers that move coal onto belt conveyors which feed the coal to the machinery for processing ii a fluid binder storage tank iii binder pug mills that mix coal with binder and water and iv pellet mills that compact and extrude the combined material facility a will produce the product using a process licensed to subsidiary a from a subsidiary a relocated facility a to its existing coal operations in state the taxpayer has represented that following the relocation the cost of any new property incorporated into facility a when it was reassembled is less than percent of the total cost of facility a that is purchase_price plus cost of additions changes and repairs the dies used in the pellet mills of facility a are made of tempered steel and must be replaced periodically the replacement cost for the dies typically ranges from dollar_figurex to dollar_figurey the taxpayer has supplied a detailed description of the process employed at facility a as described facility a and the process implemented in facility a including the chemical reagent used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at facility a and has submitted a report in which the expert concludes that significant chemical changes take place with the application of the process to the coal subsidiary a intends to contribute facility a to a delaware limited_liability_company llc a that will be owned by subsidiary a and one or more unrelated investors llc a will be treated as a partnership for federal_income_tax purposes the operating_agreement for llc a will provide that any credits allowed under sec_29 will be allocated among the members in accordance with their respective percentage interests at the time of the sale of the solid synthetic_fuel giving rise to the credits on date subsidiary b purchased a synthetic_fuel facility facility b that produces the product facility b was constructed pursuant to a construction_contract between c and d entered into on date facility b was designed and built with equipment that can be readily disassembled and moved to another site to take advantage of a supply of coal or for other business reasons facility b’s equipment includes i raw feed hoppers that move coal onto belt conveyors which feed the coal to the machinery for processing ii a fluid binder storage tank iii binder pug mills that mix coal with binder and water and iv pellet mills that compact and extrude the combined material facility b will produce the product using a process licensed to subsidiary b from a plr-116945-00 subsidiary b relocated facility b to its existing coal operations in state the taxpayer has represented that following the relocation the cost of any new property incorporated into facility b when it was reassembled is less than percent of the total cost of facility b that is purchase_price plus cost of additions changes and repairs the dies used in the pellet mills of facility b are made of tempered steel and must be replaced periodically the replacement cost for the dies typically ranges from dollar_figurex to dollar_figurey the taxpayer has supplied a detailed description of the process employed at facility b as described facility b and the process implemented in facility b including the chemical reagent used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at facility b and has submitted a report in which the expert concludes that significant chemical changes take place with the application of the process to the coal subsidiary b intends to contribute facility b to a delaware limited_liability_company llc b that will be owned by subsidiary b and one or more unrelated investors llc b will be treated as a partnership for federal_income_tax purposes the operating_agreement for llc b will provide that any credits allowed under sec_29 will be allocated among the members in accordance with their respective percentage interests at the time of the sale of the solid synthetic_fuel giving rise to the credits ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternative_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same plr-116945-00 overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the information submitted and representations made including the preponderance of the test results we agree that the fuel to be produced in each of facility a and facility b using the described process on the coal will result in a significant chemical change in coal transforming the coal feedstock into a solid synthetic_fuel because llc a will own facility a we conclude that llc a will be entitled to the sec_29 credit for the production of the qualified_fuel from facility a that is sold to an unrelated_person because llc b will own facility b we conclude that llc b will be entitled to the sec_29 credit for the production of the qualified_fuel from facility b that is sold to an unrelated_person ruling requests and to qualify for the sec_29 credit a facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situations consistent with the holding in revrul_94_31 if facility a and facility b were placed_in_service prior to date within the meaning of sec_29 the relocations of facility a and facility b after date or replacement of parts of either facility after that date will not result in a new placed_in_service_date for either facility for plr-116945-00 purposes of sec_29 provided the fair_market_value of the original property is more than percent of each respective facility’s total fair_market_value at the time of the relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when facility a or facility b was placed_in_service ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner in a partnership determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partners interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interest in the partnership as of the time the tax_credit or tax_credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to plr-116945-00 such tax_credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to each of llc a and llc b may be allocated to the respective members of llc a and llc b in accordance with the members’ interests in llc a or llc b when the credit arises for the sec_29 credit a member’s interest in llc a or llc b is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel conclusions accordingly based on the information submitted and the representations made we conclude as follows llc a with the use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 and the production of the qualified_fuel from facility a will be attributable solely to llc a entitling llc a to the sec_29 credit for the production of the qualified_fuel from facility a that is sold to an unrelated_person llc b with the use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 and the production of the qualified_fuel from facility b will be attributable solely to llc b entitling llc b to the sec_29 credit for the production of the qualified_fuel from facility b that is sold to an unrelated_person if facility a was placed_in_service prior to date within the meaning of sec_29 relocation of facility a after date or replacement of parts of facility a after that date will not result in a new placed_in_service_date for facility a for purposes of sec_29 provided the fair_market_value of the original property is more than percent of facility a’s total fair_market_value at the time of the relocation or replacement if facility b was placed_in_service prior to date within the meaning of sec_29 relocation of facility b after date or replacement of parts of facility b after that date will not result in a new placed_in_service_date for facility b for purposes of sec_29 provided the fair_market_value of the original property is more than percent of facility b’s total fair_market_value at the time of the relocation or replacement the sec_29 credit attributable to llc a may be allocated to the members of llc a in accordance with the members’ interest in llc a when the credit arises for plr-116945-00 the sec_29 credit a member’s interest in llc a is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel the sec_29 credit attributable to llc b may be allocated to the members of llc b in accordance with the members’ interest in llc b when the credit arises for the sec_29 credit a member’s interest in llc b is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2001_1 2001_1_irb_4 however when the criteria of section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and to a second authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
